Citation Nr: 0315847	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95 11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for tinea 
corporis of the buttocks area, folliculitis, boils, skin 
tags, and keratosis pilaris or urticaria, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

The veteran served on active military duty from July 1966 to 
June 1970.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please obtain the veteran's complete 
clinical records relating to his 
service-connected tinea corporis of the 
buttocks area, folliculitis, boils, skin 
tags, and keratosis pilaris or urticaria 
from the VA Medical Center (VAMC) in New 
Orleans, Louisiana since October 2002.  

2.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
dermatological examination to determine 
the nature and extent of his 
service-connected tinea corporis of his 
buttocks area, folliculitis, boils, skin 
tags, and keratosis pilaris or urticaria.  
To the extent possible, this examination 
should be scheduled during a time when 
the veteran experiences a flare-up of 
this service-connected disorder.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology 
found on examination should be noted in 
the report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
discuss, in reference to the veteran's 
service-connected bilateral tinea 
corporis of the buttocks area, 
folliculitis, boils, skin tags, and 
keratosis pilaris or urticaria, the 
presence (including extent and severity) 
or absence of ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, and exceptional 
repugnance.  In addition, the examiner 
should note the percentage of the entire 
portion of the veteran's body and the 
percentage of the exposed areas of his 
body which are affected by his tinea 
corporis of the buttocks area, 
folliculitis, boils, skin tags, and 
keratosis pilaris or urticaria.  Also, 
the examiner should note whether this 
service-connected disability requires 
constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs during the past 
12-month period.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a disability rating greater than 
30 percent for the service-connected 
tinea corporis of the buttocks area, 
folliculitis, boils, skin tags, and 
keratosis pilaris or urticaria.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


